         Case 4:20-cv-00204-CDL Document 8 Filed 12/17/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

LATOYA LOCKHART,                          *

        Plaintiff,                        *

vs.                                       *
                                                   CASE NO. 4:20-CV-204 (CDL)
BOBBY MOON,                               *

        Defendant.                        *


                                    O R D E R

        Presently    pending     before   the   Court    is   Latoya   Lockhart’s

motion to remand this action to the State Court of Muscogee

County.     As discussed below, the motion (ECF No. 4) is denied.

        Lockhart filed this action against Bobby Moon in the State

Court of Muscogee County on June 5, 2020.                Lockhart alleges that

she was injured in a wreck caused by Moon and that she incurred

past medical expenses “in excess of $45,260.87.”                   Compl. ¶ 11,

ECF No. 1-1.         Moon was served with the Complaint on July 8,

2020.     On August 14, 2020, Moon received an offer of judgment

pursuant to O.C.G.A. § 9-11-68 “for an                   amount in excess of

$75,000.”      Notice of Removal ¶ 8, ECF No. 1.                 Less than two

weeks later, Moon removed the action to this Court, asserting

diversity as the basis for subject matter jurisdiction.

        Lockhart argues that it was clear from the face of her

initial     complaint     that    the     action   was    removable    based   on
        Case 4:20-cv-00204-CDL Document 8 Filed 12/17/20 Page 2 of 3



diversity jurisdiction.            If a plaintiff’s initial complaint is

removable,     then    the     defendant      must    remove     the    action      within

thirty days after being served with the complaint.                            28 U.S.C.

§ 1446(b)(1).         Moon does      not dispute         that complete diversity

exists among the parties because he is an Alabama citizen and

Lockhart is a Georgia citizen, but he does argue that it was not

readily     ascertainable       from    the       face    of    the    complaint     that

Lockhart       alleged       the     other        requirement          for    diversity

jurisdiction: an amount in              controversy above             $75,000.00.       If

“the case stated by the initial pleading is not removable, a

notice of removal may be filed within 30 days after receipt by

the defendant, through service or otherwise, of a copy of an

amended pleading, motion, order or other paper from which it may

first be ascertained that the case is one which is or has become

removable.”      28 U.S.C. § 1446(b)(3).                 There is no dispute that

Moon   filed    his    notice      of   removal      within      thirty      days   after

receiving the offer of judgment.               So, the question for the Court

is   whether    it    was    facially    apparent        from    Lockhart’s      initial

complaint      that      the    amount       in      controversy        exceeded      the

jurisdictional minimum.            If it was, the removal was untimely and

the action must be remanded.                If it was not, the removal was

timely and the motion to remand must be denied.

       Lockhart’s complaint does not specifically state that she

seeks more than $75,000.00.                Lockhart argues that because she


                                           2
        Case 4:20-cv-00204-CDL Document 8 Filed 12/17/20 Page 3 of 3



alleged    past      medical       expenses    totaling      $45,260.87    and   sought

damages for pain and suffering, it was facially apparent from

the complaint that the amount in controversy exceeded $75,000.00

and was thus removable.               In support of this argument, Lockhart

cites Roe v. Michelin North America, Inc., 613 F.3d 1058 (11th

Cir.   2010),        a    wrongful     death       case   where    the   damages   were

governed   by     the      Alabama     Wrongful      Death   Act   and   the   district

court correctly concluded based on its judicial experience and

common sense that the claims likely exceeded $75,000.00.                           But

Lockhart’s      is       not   a   wrongful    death case.         It is   a   personal

injury action where Lockhart alleges only past injuries and past

medical expenses but does not allege a permanent injury, any

future damages, or any other damages like lost wages or punitive

damages.     Based on these allegations, the Court is not convinced

that it was facially apparent from the initial complaint that

the amount in controversy exceeded $75,000.00.                      Accordingly, the

removal was timely and Lockhart’s motion to remand (ECF No. 4)

is denied.

       IT IS SO ORDERED, this 17th day of December, 2020.

                                                   S/Clay D. Land
                                                   CLAY D. LAND
                                                   U.S. DISTRICT COURT JUDGE
                                                   MIDDLE DISTRICT OF GEORGIA




                                               3
